Fourth Court of Appeals
                                San Antonio, Texas
                                      April 24, 2013

                                   No. 04-11-00810-CV

Laura CASTILLO and Armando Castillo, Sr., Individually and as Representatives of the Estate
                            of Armando Castillo, Jr.,
                                    Appellants

                                             v.

                              FORD MOTOR COMPANY,
                                     Appellee

                From the 365th Judicial District Court, Zavala County, Texas
                          Trial Court No. 09-03-11947-ZCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
       Appellant’s unopposed motion for extension of time to file motion for rehearing and
rehearing en banc is hereby GRANTED. Time is extended to May 3, 2013.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2013.


                                                  ____________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court